DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The applicant has amended the claims to cite evalution of states of the changed elements.  The examiner cannot find support of “state” in the Specification.  The closest the examiner can find is in paragraph 0117, with figure 10, wherein the change in the element is mere UI data change in the element, but not the “state.”  The applicant is urged to 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 9-12, 14-16, 19-20, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. U.S. Patent Application Publication US2014/0298093A1 in view of Mastracci U.S. Patent Application Publication US2019/0303178A1.
As per claim 1, Cook teaches a computer system comprising: a memory; a network interface; and at least one processor coupled to the memory and the network interface and configured to: monitor a user interface comprising a plurality of user interface elements; evaluate at least one changed element within the plurality of user interface elements; classify the at least one changed element as indicating an error (¶ 0036-0038); generate, in response to classifying the at least one changed element as indicating an error, an error signature that identifies the at 
As per claim 2, Mastracci teaches wherein the plurality of user interface elements are represented in hypertext markup language (HTML) and the at least one processor is configured to monitor the user interface at least in part by scanning a document object model representing the plurality of user interface elements (¶ 0073, abstract).  
As per claim 3, Cook teaches the computer system of claim 1, wherein the at least one processor is configured to monitor the user interface at least in part by exchanging messages with a UI automation process (¶0033).
As per claim 9, Cook teaches the computer system of claim 1, wherein the at least one processor is configured to monitor the user interface at least in part by executing a background application configured to process notifications regarding user interface events (¶ 0016).
As per claim 10, Mastracci teaches the computer system of claim 1, wherein the at least one processor is configured to monitor the user interface at least in part by loading a library into an application configured to provide the user interface (¶ 0031).
As per claim 11, Cook teaches the computer system of claim 1, wherein the at least one processor is configured to classify the at least one changed element at least in part by executing a keyword search and/or a machine learning process (¶ 0075-0076).
As per claim 12, Cook teaches the computer system of claim 11, wherein the keyword search and/or the machine learning process is tailored to a type of monitored application (¶ 0075-0076).
As per claim 14, Cook teaches the computer system of claim 1, wherein the at least one processor is configured to generate the error signature using a hierarchy of user interface elements terminating with at the at least one changed element, an identifier of an application that generated the at least one changed element, and/or metadata descriptive of the at least one changed element (¶ 0055).
As per claim 15, Mastracci teaches the computer system of claim 1, wherein the at least one processor is configured to provide the remediation at least in part by disposing a remediation message either over or adjacent to the at least one changed element (¶  0047, Figure 2).
As per claim 16, Mastracci teaches the computer system of claim 1, wherein the at least one processor is configured to provide the remediation at least in part by providing a remediation message in a window distinct from the at least one changed element (¶ 0047, Figure 2).
As per claim 19, Cook teaches the computer system of claim 1, wherein the at least one processor is configured to provide the remediation at least in part by installing a fix on the computer system (¶ 0014-0016).
As per claim 20, Cook teaches a method of remediating software application errors comprising: monitoring, by a computer system, a user interface comprising a plurality of user interface elements; evaluating, by the computer system, at least one changed element within the plurality of user interface elements; classifying, by the computer system, the at least one changed element as indicating an error; generating, by the computer system in response to classifying the at least one changed element as indicating an error, an error signature that identifies the at least one changed element; transmitting, by a computer system, the error signature to a server; receiving, from the server by the computer system, a remediation to the error; and providing, by the computer system, the remediation in association with the at least one changed element (¶ 0036-0038,0057,0075,0014-0016, 0002).  While Cook does implicitly teach a data change that occurs in code involving a user interaction with an element, he does not explicitly teach evaluating the states of the element or classifying the based on the difference thereof.  Mastracci does explicitly teach evaluating the states of the element or classifying the based on the difference thereof (¶ 0022, 0039, 0061-0063).  It would have been obvious to one of ordinary skill in the art to use the process of Mastracci in the process of Cook.  One of ordinary skill in the art would have been motivated to use the process of Mastracci in the process of Cook because Mastracci teaches evaluating user interactions with a user interface, an explicit desire of Cook.
As per claim 22, Cook teaches the method of claim 20, wherein classifying the at least one changed element comprises executing a keyword search and/or a machine learning process (¶ 0075-0076). 
As per claim 23, Cook teaches the method of claim 20, wherein generating the error signature comprises using a hierarchy of user interface elements terminating with at the at least one changed element, an identifier of an application that generated the at least one changed element, and/or metadata descriptive of the at least one changed element (¶ 0055).
As per claim 24, Mastracci teaches the method of claim 20, wherein providing the remediation comprises disposing a remediation message either over or adjacent to the at least one changed element (¶ 047, Figure 3).


4.	Claims 4-7, 13, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Mastracci in view of Lee et al. U.S. Patent Application Publication US2015/0339213A1
As per claim 4, Cook teaches the computer system of claim 1.  Lee teaches wherein the at least one processor is configured to monitor the user interface at least in part by executing a browser plugin (¶ 0092, 0101). It would have been obvious to one of ordinary skill in the art to use the process of Lee in the view of Cook.  One of ordinary skill in the art would have been motivated to use the process of Lee in the view of Cook because Lee teaches the verifying of user input on a GUI system, an explicit desire of Cook.
As per claim 5, Cook teaches the computer system of claim 4, wherein provide the remediation in association with the at least one changed element (¶ 0014-0016). Lee teaches the at least one processor resides within a server and is further configured to implement a browser configured to: execute the browser plugin (¶ 0092, 0101).
As per claim 6, Cook teaches the computer system of claim 4, wherein the at least one processor resides within a client computing device and is further configured to provide the remediation in association with the at least one changed element (¶ 0014-0016).  Lee teaches to implement an application comprising an embedded browser configured to: execute the browser plugin (¶ 0092, 0101).
As per claim 7, Lee teaches the computer system of claim 4, wherein the at least one processor resides within a client computing device and is further configured to implement an application comprising an embedded browser configured to provide the remediation in association with the at least one changed element (¶ 0092, 0101).
As per claim 13, Lee teaches the computer system of claim 11, wherein the at least one changed element is stored as image data and the at least one processor is configured to execute an optical character recognition process and/or a computer vision process to process the image data (¶ 0015).
As per claim 21, Lee teaches the method of claim 20, wherein monitoring the user interface comprises monitoring the user interface via a browser plugin (¶ 0092, 0101).


5.	Claims 17-18, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Mastracci in view of Kompotis et al. U.S. Patent 9,009,539.
As per claim 17, Cook teaches the computer system of claim 1, further comprising a server, wherein the at least one processor is further configured to transmit the error signature to the server via the network interface and the server is configured to: receive a plurality of error signatures including the error signature and receive, via the triage interface screen, input specifying remediations for each type of error signature (¶ 0075).   Kompotis teaches to calculate a count of each type of error signature; provide the count within a triage interface screen (Figure 5).  It would have been obvious to one of ordinary skill in the art to use the process of Kompotis.  One of ordinary skill in the art would have been motivated to use the process of Kompotis because Kompotis teaches the grouping and comparing of errors for analysis, an explicit desire of Cook.
As per claim 18, Cook teaches the computer system of claim 17, wherein the server is further configured to filter the plurality of error signatures to include error signatures specific to an application, region, and/or business organization (¶ 0052).
As per claim 25, Cook teaches the method of claim 20, further comprising: receiving, by the server, a plurality of error signatures including the error signature; providing, by the server, the count within a triage interface screen; and receiving, by the server via the triage interface screen, input specifying remediations for each type of error signature (¶ 0075).   Kompotis teaches to calculate a count of each type of error signature; provide the count within a triage interface screen (Figure 5).

6.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Mastracci in view of Cragun et al. U.S. Patent Application Publication US2016/0041809A1.
As per claim 8, Cook teaches the computer system of claim 1.  Mastracci teaches wherein the plurality of user interface elements are represented by HTML, and is configured to monitor the user interface at least in part by scanning HTML for changes (¶ 0073).  Cragun teaches the at least one processor resides within a gateway (¶ 0111).  It would have been obvious to one of ordinary skill in the art to use the process of Cragun in the process of Cook.  One of ordinary skill in the art would have been motivated to use the process of Cragun in the process of Cook because Cragun teaches the remediation of user interface element changes, an explicit desire of Cook.




Response to Arguments
7.	Applicant's arguments filed 2/8/21 have been fully considered but they are not persuasive.
The applicant has amended claims 1 and 20 to further recited language of evaluating the states of the changed elements.  The examiner has stated above that this language is not present in prior language of the Specification.  The examiner has requested citation of support and, if the applicant is able to find support, the examiner contends the new language is taught by the present rejection, above, in view of Mastracci.
With respect to claim 20, the applicant has argued that Cook does not teach transmitting, by the computer system, the error signature to a server; and receiving, from the server by the computer system, a remediation to the error.  The examiner respectfully disagrees.  In paragraph 0077-0078, Cook teaches the transmitting of usage history from the client to the server, and this information can include session/component ID’s (¶ 0065-0066).  The examiner interprets the ID’s as equivalent to the claimed signature as the ID’s are correlated to the error event (¶0075) and then analysis is performed (¶ 0077); then remediation is performed from the server side to the client (¶0014-0016).


Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113